— In two consolidated actions, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, dated November 14, 1974, as granted its motion to vacate certain items contained in defendant’s notice to produce, to the extent of modifying items (C) and (D) of the said notice. Order affirmed insofar as appealed from, with $50 costs and disbursements. Upon the record before us, we think that Special Term properly exercised its discretion in this matter. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.